DETAILED ACTION
This office action is in response to the communication received on 07/21/2022 concerning application no. 16/061,803 filed on 06/13/2018.
Claims 1-15 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4, lines 3-4, refer to “image planes” and “two different intersecting image planes”. These elements are in italics. Claims should be presented in a consistent format and font. If the italicized form is attempting to convey something about the elements, it should be incorporated in the claim. Claim elements are examined based on the meaning of the words and their relationship with other elements in the claims rather than what form they are presented in.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1, line 25, recites “a measure of alignment quality”. Paragraph 0067 has the only one recitation of “alignment quality”. However, neither that paragraph nor the other parts of the specification disclose what are the measures of the alignment quality. The specification fails to disclose what is considered to be a “measure of alignment quality”. Given the lack of written description regarding a measure of alignment quality, the claim contains subject matter that does not reasonably convey the inventor or joint inventor had possession of the claimed invention at the time of filing.

	Claim 1, line 39-40, recites “a precision greater than or equal to a threshold precision”. While the specification discloses precision, the specification fails to disclose comparing precision to a precision threshold. There is no disclosure of a threshold value in general and no disclosure of a “threshold precision” in particular. Paragraphs 0025 and 0030-0031 recite “high precision” but provide no disclosure what the frame or reference the precision is considered to be “high” with respect to. Furthermore, there is no disclosure about comparing any precision to any value or threshold. Given the lack of written description regarding comparing precisions, a threshold, or precision threshold, the claim contains subject matter that does not reasonably convey the inventor or joint inventor had possession of the claimed invention at the time of filing.

	Claim 7, lines 4-10, recites “and wherein…being misaligned”. As noted above, the specification fails to disclose a threshold in general and does not disclose a comparison to a threshold. In the case of the claim in question, the specification fails to a threshold distance and where a distance is compared to it. The specification further fails to disclose a teaching that a distance being less than or equal to a threshold distance indicating alignment and a teaching that a distance being greater than a threshold distance indicated misalignment. Given the lack of written description regarding comparing a threshold, or threshold distance, or indication of an alignment/misalignment based on the distance being less than/greater than/equal to a threshold distance, the claim contains subject matter that does not reasonably convey the inventor or joint inventor had possession of the claimed invention at the time of filing.

	Claim 8, lines 5-12, recites “and wherein…being misaligned”. As noted above, the specification fails to disclose a threshold in general and does not disclose a comparison to a threshold. In the case of the claim in question, the specification fails to a threshold angle and where an angle is compared to it. The specification further fails to disclose a teaching that an angle being less than or equal to a threshold angle indicating alignment and a teaching that an angle being greater than a threshold angle indicated misalignment. Given the lack of written description regarding comparing a threshold, or threshold angle, or indication of an alignment/misalignment based on the angle being less than/greater than/equal to a threshold angle, the claim contains subject matter that does not reasonably convey the inventor or joint inventor had possession of the claimed invention at the time of filing.

Claim 15, line 21, recites “a measure of alignment quality”. Paragraph 0067 has the only one recitation of “alignment quality”. However, neither that paragraph nor the other parts of the specification disclose what are the measures of the alignment quality. The specification fails to disclose what is considered to be a “measure of alignment quality”. Given the lack of written description regarding a measure of alignment quality, the claim contains subject matter that does not reasonably convey the inventor or joint inventor had possession of the claimed invention at the time of filing.

	Claim 15, line 35, recites “a precision greater than or equal to a threshold precision”. While the specification discloses precision, the specification fails to disclose comparing precision to a precision threshold. There is no disclosure of a threshold value in general and no disclosure of a “threshold precision” in particular. Paragraphs 0025 and 0030-0031 recite “high precision” but provide no disclosure what the frame or reference the precision is considered to be “high” with respect to. Furthermore, there is no disclosure about comparing any precision to any value or threshold. Given the lack of written description regarding comparing precisions, a threshold, or precision threshold, the claim contains subject matter that does not reasonably convey the inventor or joint inventor had possession of the claimed invention at the time of filing.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(a) are also rejected because they inherit the deficiencies of the claims they respectively depend upon.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Lines 14-17, recite “a center of a two-dimensional ultrasound image which is based upon the two-dimensional ultrasound image data in each respective image plane of the two different intersecting image planes”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art how the “a two-dimensional ultrasound image” is different to “the two-dimensional ultrasound image data”. That is, the two-dimensional ultrasound image would inherently have data given that it is a “visual representation of something”1. Furthermore, this is in the context of a digital system as it is an apparatus claim with processors. It would be unclear to one with ordinary skill in the art if the claims are establishing the “two-dimensional ultrasound image” to be different from the “two-dimensional ultrasound image data” or as being the same. If they are different, it is unclear how they are different. That is, the “two-dimensional ultrasound image” can be a sub-set version of the “two-dimensional ultrasound image data” or it can be a smoothened and processed version.
For purposes of examination, the Office is considering them to be the same.
Line 23, recite “the field of view of the ultrasound probe”. There is insufficient antecedent basis for this limitation in the claim.
Line 23, recite “the field of view of the ultrasound probe”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “the field of view of the ultrasound probe” is the same as the “field of view” established in line 4 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the field of views to be different as the one in line 23 is referring to 2D images and the one in line 4 to be referring to 3D image data.
Line 25-26, recites “a quality parameter is used to determine a measure of alignment quality”. This claim element is indefinite. The term “parameter” indicates that this claim element is a factor of quality2. It would be unclear how a parameter, that is a factor of quality, is the measure of alignment quality as a whole.
For purposes of examination, the Office is considering the image quality measure to consider the quality parameter.
Line 26, recites “a measure of alignment quality”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what measure is able to indicate an alignment quality. The measure can be an angular relationship of the feature with the image. Another measure is the relationship of the image with a coordinate system. A third distinct interpretation is the measure of the probe’s relationship with the anatomical feature. Currently, the claims are unclear in providing a quantitative measure of alignment quality or what is considered to be representing said measure.
For purposes of examination, the Office is considering a measure of alignment quality to be its position relative to the target.
Line 28, recites “predefined alignment quality limits”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what quantitative measure is acting as a limit for “predefined alignment quality limits” that can act for determining a measure of alignment of quality. 
For purposes of examination, the Office is considering predefined alignment quality limits to be with respect to the target.
Line 25-28, “a quality parameter is used to determine a measure of alignment quality…with respect to the anatomical feature in comparison with predefined alignment quality limits”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what is being compared to the predefined alignment quality limit. Both a quality parameter and a measure of alignment quality are recited and could be compared to the limit. It is unclear if it is the quality parameter is compared or if it is the measure of alignment quality that is compared.
For purposes of examination, the Office is considering the compared to the measure of alignment.
Line 29, recites “a determined alignment”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “determined alignment” is the same as the “given alignment” established in line 27 or is a separate and distinct feature. 
For purposes of examination, the Office is considering them to same.
Line 39-40, recites “anatomical feature having a precision greater than or equal to a threshold precision”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art how the claim is reciting the term “precision” and its relation to an anatomical feature. The comparison to a threshold is defining accuracy rather than precision. These terms are different from one another and are extremely well-known in science. “Accuracy refers to how close a measurement is to the true or accepted value”3. Determining how close a value is to the threshold is accuracy and not precision as the claim is incorrectly conveying. Precision is how close measured values are to each other4. This commonly accepted meaning of precision indicates the claim is unclear as the claim is not establishing multiple measurements that are close to one another. Rather, the value is being compared to an accepted value as if it is accuracy. Also, the claims establish it as part of an anatomical feature. It is unclear how an indication of closeness of measurements can be part of a feature as claimed. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term is indefinite because the specification does not clearly redefine the term.

Claim 4 is indefinite for the following reasons:
Line 2, recite “a real-time two-dimensional ultrasound image”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “real-time two-dimensional ultrasound image” is the same as the “two-dimensional ultrasound image” established in 2 or is a separate and distinct feature. If it is referring to 2D ultrasound image in claim 1, it is further unclear which of the two 2D ultrasound images are being referred to.
For purposes of examination, the Office is considering the real-time two-dimensional ultrasound image to be one of the two images in claim 1.

Claim 15 is indefinite for the following reasons:
Lines 11-13, recite “a center of a two-dimensional ultrasound image which is based upon the two-dimensional ultrasound image data in each respective image plane of the two different intersecting image planes”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art how the “a two-dimensional ultrasound image” is different to “the two-dimensional ultrasound image data”. That is, the two-dimensional ultrasound image would inherently have data given that it is a “visual representation of something”5. Furthermore, this is in the context of a digital system as it is an apparatus claim with processors. It would be unclear to one with ordinary skill in the art if the claims are establishing the “two-dimensional ultrasound image” to be different from the “two-dimensional ultrasound image data” or as being the same. If they are different, it is unclear how they are different. That is, the “two-dimensional ultrasound image” can be a sub-set version of the “two-dimensional ultrasound image data” or it can be a smoothened and processed version.
For purposes of examination, the Office is considering them to be the same.
Line 20-21, recites “a quality parameter is used to determine measure of alignment quality”. This claim element is indefinite. The term “parameter” indicates that this claim element is a factor of quality6. It would be unclear how a parameter, that is a factor of quality, is the measure of alignment quality as a whole.
For purposes of examination, the Office is considering the image quality measure to consider the quality parameter.
Line 21, recites “a measure of alignment quality”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what measure is able to indicate an alignment quality. The measure can be an angular relationship of the feature with the image. Another measure is the relationship of the image with a coordinate system. A third distinct interpretation is the measure of the probe’s relationship with the anatomical feature. Currently, the claims are unclear in providing a quantitative measure of alignment quality or what is considered to be representing said measure.
For purposes of examination, the Office is considering a measure of alignment quality to be its position relative to the target.
Line 23, recites “predefined alignment quality limits”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what quantitative measure is acting as a limit for “predefined alignment quality limits” that can act for determining a measure of alignment of quality. 
For purposes of examination, the Office is considering predefined alignment quality limits to be with respect to the target.
Line 20-23, “a quality parameter is used to determine a measure of alignment quality…with respect to the anatomical feature in comparison with predefined alignment quality limits”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what is being compared to the predefined alignment quality limit. Both a quality parameter and a measure of alignment quality are recited and could be compared to the limit. It is unclear if it is the quality parameter is compared or if it is the measure of alignment quality that is compared.
For purposes of examination, the Office is considering the compared to the measure of alignment.
Line 24, recites “a determined alignment”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “determined alignment” is the same as the “given alignment” established in line 22 or is a separate and distinct feature. 
For purposes of examination, the Office is considering them to same.
Line 34-35, recites “anatomical feature having a precision greater than or equal to a threshold precision”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art how the claim is reciting the term “precision” and its relation to an anatomical feature. The comparison to a threshold is defining accuracy rather than precision. These terms are different from one another and are extremely well-known in science. “Accuracy refers to how close a measurement is to the true or accepted value”7. Determining how close a value is to the threshold is accuracy and not precision as the claim is incorrectly conveying. Precision is how close measured values are to each other8. This commonly accepted meaning of precision indicates the claim is unclear as the claim is not establishing multiple measurements that are close to one another. Rather, the value is being compared to an accepted value as if it is accuracy. Also, the claims establish it as part of an anatomical feature. It is unclear how an indication of closeness of measurements can be part of a feature as claimed. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term is indefinite because the specification does not clearly redefine the term.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Friemel (PGPUB No. US 20030055308) in view of Harada et al. (PGPUB No. US 20100210946) further in view of Buelow (US Patent No. 8,600,133).

	Regarding claims 1 and 15, Friemel teaches an ultrasound imaging apparatus and a method of use thereof. Friemel teaches an ultrasound imaging apparatus for inspecting a volume of a subject (Abstract teaches that the ultrasound imaging apparatus is able to obtain volumetric information and calculate the volume), comprising:
	an ultrasound probe including a plurality of ultrasound transducer elements for acquiring real-time three-dimensional ultrasound image data in a field of view (Abstract teaches that the ultrasound imaging apparatus is able to obtain volumetric information and calculate the volume. Paragraphs 0033-0034 teach that the probe is a 2D array with a plurality of elements. Paragraph 0064 teaches that the 3D image is generated in real time), and for providing three-dimensional ultrasound image data and two-dimensional ultrasound image data in two different intersecting image planes in the field of view (Paragraph 0064 teaches that the 3D data is in real time and based on ultrasound transmission on the elevation and azimuth directions. This planar transmission of ultrasound planes is seen in Fig. 6 and 12 where the ultrasound planes are shown. The title teaches the scans are perpendicular. Abstract teaches that the ultrasound images are two images that are displayed simultaneously); 
an image processor, coupled to the ultrasound probe, adapted to receive the two-dimensional ultrasound image data and further adapted to determine, in response to receiving the two-dimensional ultrasound image data, an outline of a given anatomical feature in each image plane of the two different intersecting image planes (Paragraph 0075 teaches that the system has a processor. Abstract teaches that boundary on the image can be identified for volumetric measurements. Paragraphs 0074 teach that the boundary about an endocardium can be drawn and the axial segments can be defined and displayed. Paragraph 0064 teaches that the 3D data is in real time and based on ultrasound transmission on the elevation and azimuth directions. This planar transmission of ultrasound planes is seen in Fig. 6 and 12 where the ultrasound planes are shown. The title teaches the scans are perpendicular. Abstract teaches that the ultrasound images are two images that are displayed simultaneously);
 (c) a measurement of a size of the outline of the anatomical feature in each respective image plane of the two different intersecting image planes with respect to a size of the field of view of the ultrasound probe in the respective two- dimensional ultrasound image in each respective image plane of the two different intersecting image planes (Paragraph 0075 teaches that the system has a processor. Abstract teaches that boundary on the image can be identified for volumetric measurements. Paragraphs 0074 teach that the boundary about an endocardium can be drawn and the axial segments can be defined and displayed. Paragraph 0077 teaches that the two orthogonal cross-sectional views allows more measurements on different planes). 
While Friemel teaches user input (Paragraphs 0074-0077), consideration of motion of the probe and its images with respect to the structure (Paragraph 0017), and observation of angular shifting with respect to the horizontal axis of the image (Fig. 12), Friemel is silent regarding an ultrasound imaging apparatus, comprising:	
an evaluation processor adapted to evaluate the two-dimensional ultrasound image data and to determine a quality parameter based on a positional relation of the outline of the anatomical feature with respect to a combination of (a) a measurement of distance of a center of the outline of the anatomical feature from a center of a two- dimensional ultrasound image which is based upon the two-dimensional ultrasound image data in each respective image plane of the two different intersecting image planes, (b) a measurement of an angle between a longitudinal axis of the outline of the anatomical feature with respect to a horizontal axis of the respective two-dimensional ultrasound image in each respective image plane of the two different intersecting image planes,
wherein the quality parameters used to determine a measure of alignment quality of the two-dimensional ultrasound image data for a given alignment of a position of the ultrasound probe with respect to the anatomical feature in comparison with predefined alignment quality limits; and 
an alignment processor adapted to align or indicate a determined alignment of (i)(a) the respective two-dimensional ultrasound image in each respective image plane of the two different intersecting image planes with respect to the anatomical feature or (i)(b) the field of view of the ultrasound probe with respect to the anatomical feature based on (ii)(a) the positional relation and (ii)(b) the quality parameter, wherein the determined alignment provides a viewing direction of the ultrasound probe for subsequent acquisition of additional three-dimensional ultrasound image data and corresponding two-dimensional ultrasound image data in the two different intersecting image planes with the ultrasound probe being positioned based on the determined alignment with respect to the anatomical feature to enable quantification and size measurements of the anatomical feature having a precision greater than or equal to a threshold precision.
In an analogous imaging field of endeavor, regarding the ultrasound measurement of a target and analysis of acquisition images, Harada teaches an ultrasound diagnostic apparatus, comprising:  
an evaluation processor (Paragraph 0093 teaches that the ultrasound system has a electronic control device with a micro-computer) adapted to evaluate the two-dimensional ultrasound image data and to determine a quality parameter based on a positional relation of the outline of the anatomical feature with respect to a combination of (a) a measurement of distance of a center of the outline of the anatomical feature from a center of a two- dimensional ultrasound image which is based upon the two-dimensional ultrasound image data in each respective image plane of the two different intersecting image planes  (Paragraph 0090 teaches that the ultrasound transmission is according to the axes of the device. Fig. 1 shows the axes are about the A-C arrays of the probe unit 12. Abstract teaches that the probe is positioned and controlled to image the blood vessel such that it is in the center of the image. Paragraph 0127-0130 teaches that the symbol 104 is representative of the blood vessel and the distances are in relation to the symbol. In the case of width, the values c and d are observed. Paragraph 0129 teaches that the state is insufficient in the case of Fig. 30A and satisfied in Fig. 30B. The alignment is complete when the c=d. Fig. 30 shows that c=d when the target is in the center. Paragraph 0127 teaches that this is done for both images G1 and G2), (b) a measurement of an angle between a longitudinal axis of the outline of the anatomical feature with respect to a horizontal axis of the respective two-dimensional ultrasound image in each respective image plane of the two different intersecting image planes (Paragraph 0090 teaches that the ultrasound transmission is according to the axes of the device. Fig. 1 shows the axes are about the A-C arrays of the probe unit 12. Abstract teaches that the probe is positioned and controlled to image the blood vessel such that it is in the center of the image. Paragraph 0128 teaches that the tilt of the axes of the blood vessel are observed. Paragraph 0127-0130 teaches that the symbol 104 is representative of the blood vessel and the distances are in relation to the symbol. In the case of angle, the relationship of a to be is determined. Paragraph 0129 teaches that the state is insufficient in the case of Fig. 30A and satisfied in Fig. 30B. The alignment is complete when a=b. When the angular relationship is 0. This is accomplished in Fig. 30B. The angular relationship in Fig. 30A is shown to be with respect to a horizontal axis of the image. Paragraph 0127 teaches that this is done for both images G1 and G2)
wherein the quality parameters used to determine a measure of alignment quality of the two-dimensional ultrasound image data for a given alignment of a position of the ultrasound probe with respect to the anatomical feature in comparison with predefined alignment quality limits (Paragraph 0129 teaches that the state is insufficient in the case of Fig. 30A and satisfied in Fig. 30B. Paragraphs 0127-0130 teach that the condition that must be satisfied is that the orthogonal values must equal to each other. That is done with respect to the center of the image and about the horizontal axis of the image); and 
an alignment processor adapted to align or indicate a determined alignment of (i)(a) the respective two-dimensional ultrasound image in each respective image plane of the two different intersecting image planes with respect to the anatomical feature or (i)(b) the field of view of the ultrasound probe with respect to the anatomical feature based on (ii)(a) the positional relation and (ii)(b) the quality parameter (Paragraph 0127 teaches that this is done for both images G1 and G2. Paragraphs 0127-0130 teach that the condition that must be satisfied is that the orthogonal values must equal to each other. That is done with respect to the center of the image and about the horizontal axis of the image. The values and the indication is displayed. Paragraph 0130 teaches that the right and wrong positioning of the probe is visually and instantly checked based on the position and tilt of the vessel).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Friemel with Harada’s teaching of observing the position and orientation of a target with respect to the image and adjusting it until it is satisfactory. Such an incorporation is a mere programming step that compares a marked target as taught by Friemel with respect to the center of an image acting as the origin. This modified apparatus allows the imaging of the target with higher accuracy for positioning (Abstract of Harada). Accurate position of the ultrasound beam with respect to a target is vital as it ensure a proper observation of the target and the diagnosis. This improvement in diagnosis will help improve patient outcomes.
However, Harada is silent regarding an ultrasound diagnostic apparatus, comprising:
wherein the determined alignment provides a viewing direction of the ultrasound probe for subsequent acquisition of additional three-dimensional ultrasound image data and corresponding two-dimensional ultrasound image data in the two different intersecting image planes with the ultrasound probe being positioned based on the determined alignment with respect to the anatomical feature to enable quantification and size measurements of the anatomical feature having a precision greater than or equal to a threshold precision.
In an analogous imaging field of endeavor, regarding the ultrasound measurement of a target and analysis of acquisition images, Harada teaches an ultrasound diagnostic apparatus, comprising:  
an image processor, coupled to the ultrasound probe, adapted to receive the two-dimensional ultrasound image data and further adapted to determine, in response to receiving the two-dimensional ultrasound image data, an outline of a given anatomical feature in each image plane of the two different intersecting image planes (Col. 4, lines 8-28 teaches that this is a system with computers. Processors are inherently present in systems for functioning. The ultrasound image is observed for the tracking of a target based on quality criteria. Good quality images are stored. Col. 4, lines 53-Col. 5, lines 3 teaches that the maximum area of the target are observed and stored. Col. 5, lines 49-61, teaches that the object detector is able to detect the imaged target and outline the extent of the object. Abstract teaches that the selection is occurring for a sequence of images. Col. 6, lines 18-29 teaches that the imaging and selection is in real time);
 (c) a measurement of a size of the outline of the anatomical feature in each respective image plane of the two different intersecting image planes with respect to a size of the field of view of the ultrasound probe in the respective two- dimensional ultrasound image in each respective image plane of the two different intersecting image planes (Col. 4, lines 8-28 teaches that this is a system with computers. Processors are inherently present in systems for functioning. The ultrasound image is observed for the tracking of a target based on quality criteria. Good quality images are stored. Col. 4, lines 53-Col. 5, lines 3 teaches that the maximum area of the target are observed and stored. Col. 5, lines 49-61, teaches that the object detector is able to detect the imaged target and outline the extent of the object. Abstract teaches that the selection is occurring for a sequence of images. Col. 6, lines 18-29 teaches that the imaging and selection is in real time), 
wherein the determined alignment provides a viewing direction of the ultrasound probe for subsequent acquisition of additional three-dimensional ultrasound image data and corresponding two-dimensional ultrasound image data in the two different intersecting image planes with the ultrasound probe being positioned based on the determined alignment with respect to the anatomical feature to enable quantification and size measurements of the anatomical feature having a precision greater than or equal to a threshold precision (Col. 4, lines 8-28 teaches that this is a system with computers. Processors are inherently present in systems for functioning. The ultrasound image is observed for the tracking of a target based on quality criteria. Good quality images are stored. Col. 4, lines 53-Col. 5, lines 3 teaches that the maximum area of the target are observed and stored. Col. 5, lines 49-61, teaches that the object detector is able to detect the imaged target and outline the extent of the object. Abstract teaches that the selection is occurring for a sequence of images. Col. 6, lines 18-29 teaches that the imaging and selection is in real time. Col. 6, lines 60-Col. 7, lines 3 teaches that the thresholding is indicative of quality and only quality images are stored. The value is indicative of accuracy in the object that is detected and it is can be determined to be considered poorly detected in the case that the object is not present in the image. Fig. 6 shows the imaging of a person).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Friemel and Harada with Buelow’s teaching of comparing detected values to a threshold to determine the quality. This modification is a mere programming step that would utilize Friemel and Buelow’s common feature of detecting the anatomical feature and marking with an outline and comparing the determined values with a threshold as taught by Buelow. Buelow is aware that the case the object is not in the image, the image is of poor quality. The solution of this is Harada teaching that the probe can be moved and adjusted such that it is properly aligned with the target. This modified apparatus would allow for determining and avoiding poorly detected images (Col. 6, lines 60-Col. 7, lines 3 of Buelow). Furthermore, the modification is an improved way to select images (Col. 1, lines 39-43 of Buelow).

Regarding claim 2, modified Friemel teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
	Friemel further teaches an ultrasound diagnostic apparatus, wherein the ultrasound probe is adapted to acquire the two-dimensional ultrasound image data in the two different intersecting image planes in the field of view of the ultrasound probe simultaneously (Paragraph 0064 teaches that the 3D data is in real time and based on ultrasound transmission on the elevation and azimuth directions. This planar transmission of ultrasound planes is seen in Fig. 6 and 12 where the ultrasound planes are shown. The title teaches the scans are perpendicular. Abstract teaches that the ultrasound images are two images that are displayed simultaneously. Paragraphs 0032-0033 teaches that the images are simultaneously acquired).   

Regarding claim 3, modified Friemel teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
	Friemel further teaches an ultrasound diagnostic apparatus, wherein the two different intersecting image planes are disposed perpendicular to each other (Paragraph 0064 teaches that the 3D data is in real time and based on ultrasound transmission on the elevation and azimuth directions. This planar transmission of ultrasound planes is seen in Fig. 6 and 12 where the ultrasound planes are shown. The title teaches the scans are perpendicular. Abstract teaches that the ultrasound images are two images that are displayed simultaneously. Paragraphs 0032-0033 teaches that the images are simultaneously acquired).   

Regarding claim 4, modified Friemel teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
	Friemel further teaches an ultrasound diagnostic apparatus, comprising a display unit for displaying a real-time two-dimensional ultrasound image in at least one of the respective image planes of the two different intersecting image planes based on the two-dimensional ultrasound image data (Paragraph 0064 teaches that the 3D data is in real time and based on ultrasound transmission on the elevation and azimuth directions. This planar transmission of ultrasound planes is seen in Fig. 6 and 12 where the ultrasound planes are shown. The title teaches the scans are perpendicular. Abstract teaches that the ultrasound images are two images that are displayed simultaneously. Paragraphs 0032-0033 teaches that the images are simultaneously acquired. Paragraph 0064 teaches that the images are generated in real time).
	However, Friemel is silent regarding an ultrasound diagnostic apparatus, wherein the alignment processor is further adapted to indicate, on the display unit, a movement direction of the ultrasound probe based on the positional relation and the quality parameter.
	In an analogous imaging field of endeavor, regarding the ultrasound measurement of a target and analysis of acquisition images, Harada teaches an ultrasound diagnostic apparatus, wherein the alignment processor is further adapted to indicate, on the display unit, a movement direction of the ultrasound probe based on the positional relation and the quality parameter (Paragraph 0127 teaches that this is done for both images G1 and G2. Paragraphs 0127-0130 teach that the condition that must be satisfied is that the orthogonal values must equal to each other. That is done with respect to the center of the image and about the horizontal axis of the image. The values and the indication is displayed. Paragraph 0130 teaches that the right and wrong positioning of the probe is visually and instantly checked based on the position and tilt of the vessel. Paragraph 0129 teaches that the state is insufficient in the case of Fig. 30A and satisfied in Fig. 30B. Paragraphs 0127-0130 teach that the condition that must be satisfied is that the orthogonal values must equal to each other. That is done with respect to the center of the image and about the horizontal axis of the image. Fig. 30A-B shows the distance markers of both c and d. When the display is showing c to be less than d, the indication is that the value of d must be reduced and c must be increased to center the object. That is, the movement is indicated to be in the direction of the greater width marker).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Friemel with Harada’s teaching of indicating what direction to move to align the target. Such an incorporation is a mere programming step that compares a marked target as taught by Friemel with respect to the center of an image acting as the origin. This modified apparatus allows the imaging of the target with higher accuracy for positioning (Abstract of Harada). Accurate position of the ultrasound beam with respect to a target is vital as it ensure a proper observation of the target and the diagnosis. This improvement in diagnosis will help improve patient outcomes.

Regarding claim 5, modified Friemel teaches the ultrasound diagnostic apparatus in claim 4, as discussed above.
	However, Friemel is silent regarding an ultrasound diagnostic apparatus, wherein the movement direction is indicated as user guidance feedback, for a user to perform a manual alignment of the ultrasound probe by adapting the positional relation between the anatomical feature and the ultrasound probe, displayed on the display unit along with the real-time two-dimensional ultrasound image.
	In an analogous imaging field of endeavor, regarding the ultrasound measurement of a target and analysis of acquisition images, Harada teaches an ultrasound diagnostic apparatus, wherein the movement direction is indicated as user guidance feedback, for a user to perform a manual alignment of the ultrasound probe by adapting the positional relation between the anatomical feature and the ultrasound probe, displayed on the display unit along with the real-time two-dimensional ultrasound image (Fig. 31 shows a manual control of the probe unit. Paragraph 0127 teaches that this is done for both images G1 and G2. Paragraphs 0127-0130 teach that the condition that must be satisfied is that the orthogonal values must equal to each other. That is done with respect to the center of the image and about the horizontal axis of the image. The values and the indication is displayed. Paragraph 0130 teaches that the right and wrong positioning of the probe is visually and instantly checked based on the position and tilt of the vessel. Paragraph 0129 teaches that the state is insufficient in the case of Fig. 30A and satisfied in Fig. 30B. Paragraphs 0127-0130 teach that the condition that must be satisfied is that the orthogonal values must equal to each other. That is done with respect to the center of the image and about the horizontal axis of the image. Fig. 30A-B shows the distance markers of both c and d. When the display is showing c to be less than d, the indication is that the value of d must be reduced and c must be increased to center the object. That is, the movement is indicated to be in the direction of the greater width marker).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Friemel with Harada’s teaching of indicating what direction to move to align the target. Such an incorporation is a mere programming step that compares a marked target as taught by Friemel with respect to the center of an image acting as the origin. This modified apparatus allows the imaging of the target with higher accuracy for positioning (Abstract of Harada). Accurate position of the ultrasound beam with respect to a target is vital as it ensure a proper observation of the target and the diagnosis. This improvement in diagnosis will help improve patient outcomes.

Regarding claim 6, modified Friemel teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
	However, Friemel is silent regarding an ultrasound diagnostic apparatus, further comprising a controller adapted to control a steering direction of the ultrasound probe based on the positional relation and the quality parameter.
	In an analogous imaging field of endeavor, regarding the ultrasound measurement of a target and analysis of acquisition images, Harada teaches an ultrasound diagnostic apparatus, further comprising a controller adapted to control a steering direction of the ultrasound probe based on the positional relation and the quality parameter (Paragraph 0127 teaches that this is done for both images G1 and G2. Paragraphs 0127-0130 teach that the condition that must be satisfied is that the orthogonal values must equal to each other. That is done with respect to the center of the image and about the horizontal axis of the image. The values and the indication is displayed. Paragraph 0130 teaches that the right and wrong positioning of the probe is visually and instantly checked based on the position and tilt of the vessel. Paragraph 0129 teaches that the state is insufficient in the case of Fig. 30A and satisfied in Fig. 30B. Paragraphs 0127-0130 teach that the condition that must be satisfied is that the orthogonal values must equal to each other. That is done with respect to the center of the image and about the horizontal axis of the image. Fig. 30A-B shows the angle markers of both b and a. When the display is showing a and b being different, the indication is that the value of a and b must be set equal by twisting the probe. That is, the rotation is indicated to be in the angular relationship. Fig. 12 shows the dynamic feedback to set a equal to b. Fig. 21 shows the twisting).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Friemel with Harada’s teaching of indicating what direction to move to align the target. Such an incorporation is a mere programming step that compares a marked target as taught by Friemel with respect to the center of an image acting as the origin. This modified apparatus allows the imaging of the target with higher accuracy for positioning (Abstract of Harada). Accurate position of the ultrasound beam with respect to a target is vital as it ensure a proper observation of the target and the diagnosis. This improvement in diagnosis will help improve patient outcomes.

Regarding claim 7, modified Friemel teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
	However, Friemel is silent regarding an ultrasound diagnostic apparatus, wherein the positional relation is the distance of the center of the outline of the anatomical feature from the center of the two-dimensional ultrasound image in the respective image plane of the two different intersecting image planes, and wherein the quality parameter is further based on a determination of whether the center of the outline of the anatomical feature is displayed (i) at a distance less than or equal to a threshold distance from the center of the two-dimensional ultrasound image in the respective image plane of the two different intersecting image planes which is indicative of being aligned or (ii) at a distance greater than the threshold distance from the center of the two-dimensional ultrasound image in the respective image plane of the two different intersecting image planes which is indicative of being misaligned.
	In an analogous imaging field of endeavor, regarding the ultrasound measurement of a target and analysis of acquisition images, Harada teaches an ultrasound diagnostic apparatus, wherein the positional relation is the distance of the center of the outline of the anatomical feature from the center of the two-dimensional ultrasound image in the respective image plane of the two different intersecting image planes, and wherein the quality parameter is further based on a determination of whether the center of the outline of the anatomical feature is displayed (i) at a distance less than or equal to a threshold distance from the center of the two-dimensional ultrasound image in the respective image plane of the two different intersecting image planes which is indicative of being aligned or (ii) at a distance greater than the threshold distance from the center of the two-dimensional ultrasound image in the respective image plane of the two different intersecting image planes which is indicative of being misaligned (The instance where c and d are equal to the half of the image width, the target is aligned. The instance where c or d is greater than the half of the image width, the target is misaligned. Paragraph 0090 teaches that the ultrasound transmission is according to the axes of the device. Fig. 1 shows the axes are about the A-C arrays of the probe unit 12. Abstract teaches that the probe is positioned and controlled to image the blood vessel such that it is in the center of the image. Paragraph 0127-0130 teaches that the symbol 104 is representative of the blood vessel and the distances are in relation to the symbol. In the case of width, the values c and d are observed. Paragraph 0129 teaches that the state is insufficient in the case of Fig. 30A and satisfied in Fig. 30B. The alignment is complete when the c=d. Fig. 30 shows that c=d when the target is in the center. Paragraph 0127 teaches that this is done for both images G1 and G2). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Friemel with Harada’s teaching of observing the position and orientation of a target with respect to the image and adjusting it until it is satisfactory. Such an incorporation is a mere programming step that compares a marked target as taught by Friemel with respect to the center of an image acting as the origin. This modified apparatus allows the imaging of the target with higher accuracy for positioning (Abstract of Harada). Accurate position of the ultrasound beam with respect to a target is vital as it ensure a proper observation of the target and the diagnosis. This improvement in diagnosis will help improve patient outcomes.

Regarding claim 8, modified Friemel teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
	However, Friemel is silent regarding an ultrasound diagnostic apparatus, wherein the positional relation is the angle between the longitudinal axis of the outline of the anatomical feature with respect to the horizontal axis of the two-dimensional ultrasound image in the respective image plane of the two different intersecting image planes, and wherein the quality parameter is further based on a determination of whether the longitudinal axis of the outline of the anatomical feature is displayed (i) at an angle less than or equal to a threshold angle with respect to the horizontal axis of the two-dimensional ultrasound image in the respective image plane of the two intersecting image planes which is indicative of being aligned or (ii) at an angle greater than the threshold angle with respect to the horizontal axis of the two-dimensional ultrasound image in the respective image plane of the two intersecting image planes which is indicative of being misaligned.
	In an analogous imaging field of endeavor, regarding the ultrasound measurement of a target and analysis of acquisition images, Harada teaches an ultrasound diagnostic apparatus, wherein the positional relation is the angle between the longitudinal axis of the outline of the anatomical feature with respect to the horizontal axis of the two-dimensional ultrasound image in the respective image plane of the two different intersecting image planes, and wherein the quality parameter is further based on a determination of whether the longitudinal axis of the outline of the anatomical feature is displayed (i) at an angle less than or equal to a threshold angle with respect to the horizontal axis of the two-dimensional ultrasound image in the respective image plane of the two intersecting image planes which is indicative of being aligned or (ii) at an angle greater than the threshold angle with respect to the horizontal axis of the two-dimensional ultrasound image in the respective image plane of the two intersecting image planes which is indicative of being misaligned (In the instance that the angle is greater than 0, the target is misaligned. The case where angle is equal to 0, a and b are equal and the target is aligned. Paragraph 0090 teaches that the ultrasound transmission is according to the axes of the device. Fig. 1 shows the axes are about the A-C arrays of the probe unit 12. Abstract teaches that the probe is positioned and controlled to image the blood vessel such that it is in the center of the image. Paragraph 0128 teaches that the tilt of the axes of the blood vessel are observed. Paragraph 0127-0130 teaches that the symbol 104 is representative of the blood vessel and the distances are in relation to the symbol. In the case of angle, the relationship of a to be is determined. Paragraph 0129 teaches that the state is insufficient in the case of Fig. 30A and satisfied in Fig. 30B. The alignment is complete when a=b. When the angular relationship is 0. This is accomplished in Fig. 30B. The angular relationship in Fig. 30A is shown to be with respect to a horizontal axis of the image. Paragraph 0127 teaches that this is done for both images G1 and G2).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Friemel with Harada’s teaching of observing the position and orientation of a target with respect to the image and adjusting it until it is satisfactory. Such an incorporation is a mere programming step that compares a marked target as taught by Friemel with respect to the center of an image acting as the origin. This modified apparatus allows the imaging of the target with higher accuracy for positioning (Abstract of Harada). Accurate position of the ultrasound beam with respect to a target is vital as it ensure a proper observation of the target and the diagnosis. This improvement in diagnosis will help improve patient outcomes.

Regarding claim 9, modified Friemel teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
Friemel further teaches an ultrasound diagnostic apparatus, wherein the positional relation is the size of the outline of the anatomical feature with respect to the size of the field of view of the ultrasound probe in the respective two- dimensional ultrasound image in each respective image plane of the two different intersecting image planes (Paragraph 0075 teaches that the system has a processor. Abstract teaches that boundary on the image can be identified for volumetric measurements. Paragraphs 0074 teach that the boundary about an endocardium can be drawn and the axial segments can be defined and displayed. Paragraph 0064 teaches that the 3D data is in real time and based on ultrasound transmission on the elevation and azimuth directions. This planar transmission of ultrasound planes is seen in Fig. 6 and 12 where the ultrasound planes are shown. The title teaches the scans are perpendicular. Abstract teaches that the ultrasound images are two images that are displayed simultaneously).
	However, the combination of Friemel and Harada is silent regarding an ultrasound diagnostic apparatus, wherein the quality parameter is further based on a determination of whether the outline of the anatomical feature is displayed (i) within the field of view of the ultrasound probe in the respective two-dimensional ultrasound image in each respective image plane of the two different intersecting image planes which is indicative of being aligned or (ii) partially outside the field of view of the ultrasound probe in the respective two-dimensional ultrasound image in each respective image plane of the two different intersecting image planes which is indicative of being Page 5 of 24misaligned.
	In an analogous imaging field of endeavor, regarding the ultrasound measurement of a target and analysis of acquisition images, Buelow teaches an ultrasound diagnostic apparatus, wherein the quality parameter is further based on a determination of whether the outline of the anatomical feature is displayed (i) within the field of view of the ultrasound probe in the respective two-dimensional ultrasound image in each respective image plane of the two different intersecting image planes which is indicative of being aligned or (ii) partially outside the field of view of the ultrasound probe in the respective two-dimensional ultrasound image in each respective image plane of the two different intersecting image planes which is indicative of being Page 5 of 24misaligned (Col. 4, lines 8-28 teaches that this is a system with computers. Processors are inherently present in systems for functioning. The ultrasound image is observed for the tracking of a target based on quality criteria. Good quality images are stored. Col. 4, lines 53-Col. 5, lines 3 teaches that the maximum area of the target are observed and stored. Col. 5, lines 49-61, teaches that the object detector is able to detect the imaged target and outline the extent of the object. Abstract teaches that the selection is occurring for a sequence of images. Col. 6, lines 18-29 teaches that the imaging and selection is in real time. Col. 6, lines 60-Col. 7, lines 3 teaches that the thresholding is indicative of quality and only quality images are stored. The value is indicative of accuracy in the object that is detected and it is can be determined to be considered poorly detected in the case that the object is not present in the image. Fig. 6 shows the imaging of a person).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Friemel and Harada with Buelow’s teaching of observing if the target is in the probe’s field of view via the determination that the target is in the image taken by the probe. The solution of this is Harada teaching that the probe can be moved and adjusted such that it is properly aligned with the target. This modified apparatus would allow for determining and avoiding poorly detected images (Col. 6, lines 60-Col. 7, lines 3 of Buelow). Furthermore, the modification is an improved way to select images (Col. 1, lines 39-43 of Buelow).

Regarding claim 11, modified Friemel teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
Friemel further teaches an ultrasound diagnostic apparatus, wherein the image processor includes a measurement processor adapted to obtain size measurements relating to the anatomical feature on the basis of the two-dimensional ultrasound image data in the respective image plane of the two different intersecting image planes (Abstract teaches that the ultrasound imaging apparatus is able to obtain volumetric information and calculate the volume. Paragraphs 0033-0034 teach that the probe is a 2D array with a plurality of elements. Paragraph 0064 teaches that the 3D image is generated in real time. Paragraph 0064 teaches that the 3D data is in real time and based on ultrasound transmission on the elevation and azimuth directions. This planar transmission of ultrasound planes is seen in Fig. 6 and 12 where the ultrasound planes are shown. The title teaches the scans are perpendicular. Abstract teaches that the ultrasound images are two images that are displayed simultaneously. Paragraph 0075 teaches that the system has a processor. Abstract teaches that boundary on the image can be identified for volumetric measurements. Paragraphs 0074 teach that the boundary about an endocardium can be drawn and the axial segments can be defined and displayed. Paragraph 0077 teaches that the two orthogonal cross-sectional views allows more measurements on different planes).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Friemel (PGPUB No. US 20030055308) in view of Harada et al. (PGPUB No. US 20100210946) further in view of Buelow (US Patent No. 8,600,133) further in view of Lee et al. (PGPUB No. US 2011/0137168).

Regarding claim 10, modified Friemel teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, the combination of Friemel, Harada, and Buelow is silent regarding an ultrasound diagnostic apparatus, wherein the quality parameter is further based on a positional relation that comprises a position of the anatomical feature with respect to an image depth of the three- dimensional ultrasound image data.
In an analogous imaging field of endeavor, regarding the study of positional relationships of an anatomical part of interest, Lee teaches an ultrasound imaging apparatus, wherein the quality parameter is further based on a positional relation that comprises a position of the anatomical feature with respect to an image depth of the three-dimensional ultrasound image data (Paragraph 0035 teaches that the position of the ROI 720 is shown in a volumetric 3D data 630 along with its relationship to the observation position 710. This observation position would allow a user to select a specific part that is desired to be observed within the target. See Fig. 7).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Friemel, Harada, and Buelow with Lee’s teaching of the determination of an image depth. This modified apparatus would allow for the efficient observation of a target object within a 3D image that is displayed (Paragraph 0005 of Lee).

Regarding claim 12, modified Friemel teaches the ultrasound imaging apparatus in claim 1, as discussed above.
However, the combination of Friemel, Harada, and Buelow is silent regarding an ultrasound diagnostic apparatus, wherein the image processor includes a measurement processor adapted to obtain size measurements relating to the anatomical feature on the basis of the three-dimensional ultrasound image data (Paragraph 0035 teaches that the shape and size of the ROI can be determined based on the observation position in the 3D ultrasound image shown in Fig. 7).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Friemel, Harada, and Buelow with Lee’s teaching of the measurement of the size of the feature based on 3D image data. This modified apparatus would allow for the efficient observation of a target object within a 3D image that is displayed and with an accurate size measurement (Paragraph 0005 of Lee).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Friemel (PGPUB No. US 20030055308) in view of Harada et al. (PGPUB No. US 20100210946) further in view of Buelow (US Patent No. 8,600,133) further in view of Lee et al. (PGPUB No. US 2011/0137168) further in view of Collins et al. (PGPUB No. US 2013/0016092).

Regarding claim 13, modified Friemel teaches the ultrasound imaging apparatus in claim 12, as discussed above.
However, the combination of Friemel, Harada, Buelow, and Lee is silent regarding an ultrasound diagnostic apparatus, wherein the measurement processor further includes a segmentation processor adapted to provide segmentation data of the three-dimensional ultrasound image data and to measure the size of the anatomical feature on the basis of the segmentation data.
In an analogous imaging field of endeavor, regarding the study of positional relationships of an anatomical part of interest, Collins teaches an ultrasound imaging apparatus, wherein the measurement processor (Processor 114) further includes a segmentation processor adapted to provide segmentation data of the three-dimensional ultrasound image data and to measure the size of the anatomical feature on the basis of the segmentation data (Paragraph 0061 teaches that the segmentation algorithm may temporally smooth the regions of interest 204 in each frame, in order to provide a smooth transition between the lumen size in the manually or partly manually identified frames and the lumen size in the other frames).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Friemel, Harada, Buelow, and Lee with Collins’s teaching of segmenting three dimensional data. This modified apparatus would allow a user to estimate the accumulation of plaque at various locations in the blood vessel, improve the patient's prognosis, and also lowers the overall cost of their treatment (Paragraph 0005 of Collins).

 Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Friemel (PGPUB No. US 20030055308) in view of Harada et al. (PGPUB No. US 20100210946) further in view of Buelow (US Patent No. 8,600,133) further in view of Collins et al. (PGPUB No. US 2013/0016092).

Regarding claim 14, modified Friemel teaches the ultrasound imaging apparatus in claim 1, as discussed above.
However, the combination of Friemel, Harada, and Buelow is silent regarding an ultrasound imaging apparatus, wherein the evaluation processor includes a segmentation processor adapted to provide segmentation data of the anatomical feature in the two-dimensional ultrasound image data and to determine the positional relation on the basis of the segmentation data.
In an analogous imaging field of endeavor, regarding the study of positional relationships of an anatomical part of interest, Collins teaches an ultrasound imaging apparatus, wherein the evaluation processor (Processor 114) includes a segmentation processor adapted to provide segmentation data of the anatomical feature in the two-dimensional ultrasound image data and to determine the positional relation on the basis of the segmentation data (Paragraph 0061 teaches that the segmentation algorithm may temporally smooth the regions of interest 204 in each frame, in order to provide a smooth transition between the lumen size in the manually or partly manually identified frames and the lumen size in the other frames. Paragraph 0065 teaches that the lumen segmentation process predicts and corrects the spatial location of the lumen edge coordinates in the frames).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Friemel, Harada, and Buelow with Collin’s teaching of segmenting two dimensional data. This modified apparatus would allow a user to estimate the accumulation of plaque at various locations in the blood vessel, improve the patient's prognosis, and also lowers the overall cost of their treatment (Paragraph 0005 of Collins).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sasaki et al. (PGPUB No. US 2010/0099987): Teaches the angular relationship of the target with the horizontal axis of the ultrasound image.
Tateyama (PGPUB No. US 2011/0082372): Teaches the use of a threshold to determine the quality of the image acquisition of multiple intersecting planes. Also teaches the outlining of the target for measurement of size.
Suzuki et al. (PGPUB No. US 2012/0116227): Teaches the angular and distance alignment of the ultrasound planes with respect to a target tissue. Also teaches the thresholding and determination of quality of acquired images.
Fritz et al. (PGPUB No. US 2004/0116808): Teaches the use of thresholding to determine image quality.
Toma et al. (PGPUB No. US 2014/0081142): Teaches the use of a threshold to determine the quality of the image acquisition of multiple intersecting planes. Also teaches the outlining of the target for measurement of size. Note: This is a different Toma reference than the one used in prior action, filed 4/22/2022.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Definition of image. (Link: https://www.merriam-webster.com/dictionary/image)
        2 Definition of parameter: A numerical or other measurable factor forming one of a set that defines a system or sets the conditions of its operation. (Link: https://www.lexico.com/en/definition/parameter)
        3 Definition of accuracy (Link: https://manoa.hawaii.edu/exploringourfluidearth/physical/world-ocean/map-distortion/practices-science-precision-vs-accuracy#:~:text=Accuracy%20refers%20to%20how%20close,Precision%20is%20independent%20of%20accuracy.)
        4 Definition of accuracy (Link: https://wp.stolaf.edu/it/gis-precision-accuracy/)
        5 Definition of image. (Link: https://www.merriam-webster.com/dictionary/image)
        6 Definition of parameter: A numerical or other measurable factor forming one of a set that defines a system or sets the conditions of its operation. (Link: https://www.lexico.com/en/definition/parameter)
        7 Definition of accuracy (Link: https://manoa.hawaii.edu/exploringourfluidearth/physical/world-ocean/map-distortion/practices-science-precision-vs-accuracy#:~:text=Accuracy%20refers%20to%20how%20close,Precision%20is%20independent%20of%20accuracy.)
        8 Definition of accuracy (Link: https://wp.stolaf.edu/it/gis-precision-accuracy/)